                     UNITED STATES DISTRICT COURT

                          DISTRICT OF HAWAII


RUDY AKONI GALIMA, ROXANA           CIV. NO. 16-00023 LEK-RT
BEATRIZ GALIMA,

                 Plaintiffs,

     vs.

ASSOCIATION OF APARTMENT OWNERS
OF PALM COURT, BY AND THROUGH
ITS BOARD OF DIRECTORS; DOE
DEFENDANTS 1-10, BRYSON CHOW,

                 Defendants.


                 ORDER DENYING DEFENDANT BRYSON CHOW’S
           MOTION TO CERTIFY ORDER FOR INTERLOCUTORY APPEAL

            On December 31, 2018, the Court issued its Order

Granting in Part and Denying in Part: Plaintiffs’ Motion for

Partial Summary Judgment; Defendant AOAO’s Motion for Summary

Judgment; and Defendant Chow’s Motion for Summary Judgment

(“12/31/18 Order”).    [Dkt. no. 173.1]   On March 8, 2019, this

Court issued an order denying Defendant Bryson Chow’s (“Chow”)

January 9, 2019 motion for reconsideration of the 12/31/18 Order

(“3/8/19 Order”).    [Dkt. nos. 177, 195.2]    Before the Court is

Chow’s motion, filed on April 10, 2019, seeking certification of


     1   The 12/31/18 Order is also available at 2018 WL 6841818.

     2   The 3/8/19 Order is also available at 2019 WL 1102188.
the 12/31/18 Order and 3/8/19 Order for interlocutory appeal

(“Certification Motion”).   [Dkt. no. 210.]    Plaintiffs

Rudy Akoni Galima and Roxana Beatriz Galima (“Plaintiffs”) filed

their memorandum in opposition on April 25, 2019.     [Dkt.

no. 227.]   The Court finds this matter suitable for disposition

without a hearing pursuant to Rule LR7.2(d) of the Local Rules

of Practice for the United States District Court for the

District of Hawaii (“Local Rules”).   Chow’s Certification Motion

is hereby denied for the reasons set forth below.

                             BACKGROUND

            The factual and procedural background of this case is

set forth in the 12/31/18 Order and will not be repeated here.

In the 12/31/18 Order, this Court ruled that, as a matter of

law: 1) Defendant Association of Apartment Owners of Palm Court

(“AOAO”) was not authorized to utilize the version of Haw. Rev.

Stat. Chapter 667, Part I in effect in 2010 to foreclose upon

Plaintiffs’ condominium unit; 2) the AOAO was required to

utilize Haw. Rev. Stat. Chapter 667, Part II; and 3) the AOAO’s

use of Part I was a violation of Chapter 667.     12/31/18 Order,

2018 WL 6841818, at *9.   This Court denied Chow’s motion for

summary judgment as to the only remaining claim against him, a

claim alleging violations of the Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. § 1692, et seq.      This Court ruled that

there are genuine issues of material fact as to: 1) whether

                                  2
Plaintiffs’ FDCPA claim is timely; 2) whether the obligation

that was being collected from Plaintiffs in the foreclosure

process was a “debt” for purposes of the FDCPA; and 3) whether

Chow is relieved from liability because of the bona fide error

defense.   12/31/18 Order, 2018 WL 6841818, at *14-18.   In the

3/8/19 Order, this Court expressly rejected Chow’s argument that

a lack of knowledge about the law cannot be used to invoke the

discovery rule to delay the running of the statute of

limitations, and this Court reiterated that there are triable

issues of fact as to whether Plaintiffs’ FDCPA claim is timely.

2019 WL 1102188, at *3-5.

           In the Certification Motion, Chow argues this Court

should certify the 12/31/18 Order and the 3/8/19 Order for

interlocutory appeal because the issue of whether Plaintiffs’

ignorance of the law can support the application of the

discovery rule is a controlling question of law in this case.

Further, Chow contends there are substantial grounds supporting

a contrary opinion on this issue, and an interlocutory appeal of

this issue would materially advance this case and other similar

cases.

                            DISCUSSION

                A “movant seeking an interlocutory appeal
           [under 28 U.S.C. § 1292(b)] has a heavy burden to
           show that exceptional circumstances justify a
           departure from the basic policy of postponing
           appellate review until after the entry of a final

                                 3
          judgment.” Coopers & Lybrand v. Livesay, 437
          U.S. 463, 475 (1978) (internal quotation marks
          and citation omitted);[3] see also James v. Price
          Stern Sloan, Inc., 283 F.3d 1064, 1067 n.6 (9th
          Cir. 2002) (“Section 1292(b) is a departure from
          the normal rule that only final judgments are
          appealable, and therefore must be construed
          narrowly[]”); Du Preez v. Banis, No.
          CIV. 14-00171 LEK-RLP, 2015 WL 857324, at *1 (D.
          Haw. Feb. 27, 2015) (collecting cases).
          Certification for interlocutory appeal under
          § 1292(b) is only appropriate where: (1) the
          order involves a controlling question of law;
          (2) a substantial ground for difference of
          opinion exists as to that question; and (3) an
          immediate appeal from the order may materially
          advance the ultimate termination of the
          litigation. 28 U.S.C. § 1292(b).

Botelho v. Nielsen, CIV. NO. 18-00032 ACK-RLP, 2019 WL 1521980,

at *1 (D. Hawai`i Apr. 8, 2019) (alterations in Botelho).

          Chow’s proposed interlocutory appeal would “involve[]

an issue over which reasonable judges might differ and such

uncertainty provides a credible basis for a difference of

opinion on the issue.”   See Reese v. BP Expl. (Alaska) Inc., 643

F.3d 681, 688 (9th Cir. 2011) (citation and internal quotation

marks omitted).   Thus, the second § 1292(b) requirement is met.

The proposed interlocutory appeal, however, does not meet the

other § 1292(b) requirements.




     3 Coopers & Lybrand was superseded on other grounds by Fed.
R. Civ. P. 23(f). See Microsoft Corp. v. Baker, 137 S. Ct.
1702, 1706-10 (2017).



                                 4
               All of Plaintiffs’ claims are premised upon this

Court’s conclusion that the AOAO was not authorized to utilize

Chapter 667, Part I to foreclose upon Plaintiffs’ condominium

unit.       The AOAO has argued that Senate Bill 551, which was

passed during the 2019 session of the Hawai`i State Legislature

and is currently enrolled to the Governor, “may very well end

this case” because it establishes that a condominium association

was entitled to use Part I, even if its governing documents did

not have an express power of sale provision.4      [Mem. in Supp. of

Motion to Continue Trial Date and Pretrial Deadlines, filed

5/3/19 (dkt. no. 240-1), at 2.]      If Senate Bill 551 becomes law

and is applied to this case, it would not be necessary to

address whether Plaintiffs’ FDCPA claim against Chow is timely.

Therefore, the discovery rule issue that would be the subject of

Chow’s proposed interlocutory appeal is not a controlling issue

in this case.

               The instant case has been pending for over three years

and, before the AOAO raised the Senate Bill 551 issue, the trial

date was imminent.      See Third Amended Rule 16 Scheduling Order,

filed 5/14/18 (dkt. no. 144), at ¶ 1 (setting July 9, 2019 trial

date); EO, filed 8/22/18 (dkt. no. 171) (moving the trial date

        4
       This Court makes no findings or conclusions at this time
regarding the effect, if any, that Senate Bill 551 will have on
this case if it becomes law.



                                     5
to July 8, 2019).    Thus, even without considering Senate

Bill 551, allowing Chow’s proposed interlocutory appeal would

not materially advance the instant case when the proceedings

that remain are weighed against the litigation that has already

taken place.5    Chow must pursue the discovery rule issue on

appeal in the normal course, if Plaintiffs obtain a judgment

against him.

           Chow has failed to establish that the instant case

presents the type of “exceptional circumstances” which warrant

an interlocutory appeal.    See Coopers & Lybrand, 437 U.S. at

475.

                               CONCLUSION

           On the basis of the foregoing, Chow’s Motion to

Certify Order for Interlocutory Appeal, filed April 10, 2019, is

HEREBY DENIED.

           IT IS SO ORDERED.




       5
       Even if an interlocutory ruling on the discovery rule
issue would be helpful in the litigation of other cases raising
claims similar to Plaintiffs’ claims, that fact is irrelevant
because § 1292(b) looks at the whether the interlocutory appeal
“may materially advance the ultimate termination of the
litigation” in which the interlocutory appeal is taken.



                                   6
          DATED AT HONOLULU, HAWAI`I, June 14, 2019.




RUDY AKONI GALIMA, ET AL. VS. ASSOCIATION OF APARTMENT OWNERS OF
PALM COURT, ET AL; CV 16-00023 LEK-RT; ORDER DENYING DEFENDANT
BRYSON CHOW'S MOTION TO CERTIFY ORDER FOR INTERLOCUTORY APPEAL



                                7
